El Juez Asociado Señor Santana Becerra
emitió la opi-nión del Tribunal.
El peticionario Prudencio Pérez Nieves fue convicto en la Sala de Caguas del Tribunal de Distrito de infracción al art. 263 del Código Penal (ed. 1937) por haber dejado de proveer alimentos sin justa causa a una niña de cuatro me-*833ses de edad llamada Rosario Díaz. Bajo las disposiciones de la Ley 108 de 30 de abril de 1940 Hipólita Díaz acudió ante dicha Sala y juró que había llevado relaciones mari-tales con Pérez Nieves de las cuales le nació una hija, y que éste había dejado de proveerle alimentación. Requerido el peticionario según dispone la referida Ley 108, compareció' ante el Juez de Distrito y negó ser padre de la niña. El Juez dispuso entonces que se siguieran los procedimientos ordinarios por abandono y descuido de menores, radicándose la correspondiente denuncia el 14 de junio de 1955.
La relación del caso sometida por el Juez de Distrito contiene la siguiente reseña de la prueba: La denunciante declaró que desde el año 1954 ella llevaba relaciones con el acusado Prudencio Pérez Nieves y en el mes de mayo de ese año quedó encinta y dio a luz en enero 26 de 1955; que el acusado le envió cinco dólares para la comadrona y le daba dos dólares semanales para la leche de la niña y otras ve-ces se la mandaba de su tienda; que la niña enfermó y el acusado le dio tres dólares para llevarla al médico y además le compró las medicinas. La estuvo ayudando hasta el 11 de agosto (*) de 1955 y de allí en adelante no la atendió más. Dijo haberse casado con Miguel Angel Rivera el 9 de no-viembre de 1953 sin que viviera con su marido y que desde enero de 1954 vivía con el acusado. María Luisa Dones declaró ser madre de crianza de la denunciante; que la niña nació en su casa y el acusado le dio cinco dólares para la comadrona. Después le mandaba la leche semanalmente. Que ella le había requerido para que apuntara la niña y él se había negado, y que su hija le había dicho que la menor era de él. La comadrona declaró que atendió el parto de Hipólita Díaz recibiendo cinco dólares por sus servicios, sin que ella se interesara en saber quién era el padre de la niña. Un testigo de defensa manifestó que la denunciante era ca-*834sada con Miguel Angel Rivera y la vio con el esposo en un bar, creyendo el testigo, sin estar seguro, que ella estaba encinta. Otro, que conoció a Hipólita Díaz en el bar del acu-sado, la vio allí con su esposo Miguel Angel Rivera y vio a éstos juntos en Puerto Nuevo para julio y agosto de 1954. Un tercer testigo declaró en parecidos términos. El acusado manifestó que conocía a la denunciante desde hacía unos cinco años, sabía que era casada con Miguel Angel Rivera y la vio con su esposo en su negocio; que había tenido rela-ciones íntimas con ella una o dos veces y ella le dijo que estaba encinta. No supo hasta después de tres meses que ella tuviera un hijo. Se presentó en envidencia el certificado de matrimonio celebrado entre la denunciante y Miguel Angel Rivera de donde aparece que contrajeron nupcias el 7 de noviembre de 1953.
La defensa levantó la cuestión de derecho de que siendo casada la denunciante la presunción de ley era que su hija se reputaba de matrimonio, y que el Tribunal de Distrito no tenía jurisdicción por estar envuelta en este caso la impug-nación de la paternidad. El Tribunal de Distrito dictó sen-tencia condenatoria apoyándose, en sus razonamientos, en la Ley 229 de 1942 y en lo decidido por este Tribunal en Agosto v. Javierre, 77 D.P.R. 471. No conforme con la sentencia condenatoria el peticionario apeló a la Sala de Caguas del Tribunal Superior, levantando como errores la cuestión ju-risdiccional, así como que la sentencia era contraria a la prueba y no se ajustaba a la ley aplicable. Fundamentó este segundo error en que no se había demostrado la impo-sibilidad física del marido para tener acceso con la denun-ciante en los primeros 120 días de los 300 que precedieron al nacimiento de la niña, tal como dispone el art. 113 del Código Civil. El Tribunal Superior confirmó la sentencia considerando la apelación completamente frívola.
*835Expedimos certiorari para revisar este fallo. Por la pe-culiaridad que ofrece la decisión de Agosto v. Javierre, (1) y considerando además el hecho de que el nacimiento en este caso ocurrió con posterioridad a la declaración constitucio-nal prohibiendo establecer discrimen alguno por razón de-nacimiento, —por el efecto jurídico, si alguno, de tal prohi-bición sobre el art. 113 del Código Civil (ed. 1930), —es hasta cierto punto de rigor una revisión de los antecedentes, jurisprudenciales del problema que está ahora ante nos para dejar clarificada la doctrina aplicable en situaciones como* las del presente caso.
En Pueblo v. Ferrán, 26 D.P.R. 263 (1918) nos enfrentamos por vez primera al problema de hijos procreados fuera de matrimonio, a los efectos del art. 263 del Código Penal. El artículo disponía en ese entonces que todo padre o madre de un niño que voluntariamente y sin excusa legal dejare de cumplir cualquiera de las obligaciones que la ley le impone, de proveerle del indispensable alimento, vestuario, o asistencia médica incurriría en “misdemeanor”. Interpretando dicho artículo en el sentido de que el mismo cubría solamente a los padres de los hijos legítimos y en ese caso se trataba de hijos extra matrimoniales, revocamos la *836sentencia que halló al padre culpable de abandono. Esa fue la situación hasta que en 1931 se enmendó el art. 263 por la Ley 35 de 24 de abril de ese año, tal como hoy reza, para hacer criminalmente responsable de abandono al padre o a la madre de un hijo legítimo, legitimado, natural o ilegítimo reconocido y adoptivo. (2)
El primer caso resuelto después de la enmienda en que estuvo envuelto un hijo no legítimo fue el de Pueblo v. Rohena, 52 D.P.R. 313 (1937). El acusado negó en juicio ser el padre de la menor y, convicto, alegó como error el que la corte le declarara padre natural sin haberse establecido con anterioridad al proceso bajo el art. 263 la relación de padre e hija natural por sentencia dictada en pleito de filiación, y sin que la filiación hubiese sido reconocida por documento indubitado. Rechazando el argumento dijimos que el hecho de la paternidad, o sea, la relación de padre e hija entre el acusado y aquella menor se podía propiamente establecer dentro de ese proceso criminal.
En Pueblo v. López, 54 D.P.R. 294 (1939) pasamos con más detenimiento sobre la enmienda de 1931 al art. 263, a la luz del problema de la filiación no legítima, ante una situa-ción de hijos adulterinos en el concepto que tales hijos te-nían en la legislación anterior a la Ley 229 de 12 de mayo de 1942. 31 L.P.R.A. see. 501. No aceptamos la alegación del acusado al efecto de que no se le podía condenar por abandono, tratándose de hijos adulterinos, sin haberse demos-trado la existencia de una sentencia firme dictada en proceso civil o criminal de la cual se infiriera su paternidad, o la existencia de un documento indubitado en que se reconociera la filiación, según disponen los arts. 128 y 129 del Código Civil; (3) ni aceptamos la alegación de que el establecimiento *837■de la paternidad debía ser un hecho anterior y preexistente a la reclamación de alimentos. Interpretando la referida enmienda el entonces Juez Presidente Sr. Del Toro se ex-presó así:
“Los hijos ilegítimos se dividen en dos clases, a saber: hijos :nacidos fuera del matrimonio pero de padres que al tiempo de .su concepción hubieran podido casarse, e hijos nacidos fuera del matrimonio de padres que al tiempo de su concepción no hubieran podido contraerlo. Los primeros se llaman naturales y es para ellos que la ley establece la acción de reconocimiento. Artículos 125, 126 y 127 del Código Civil, ed. 1930. Para los segundos no hay tal acción. Sólo les reconoce la ley civil — ar-tículo 128 del Código — el derecho a ser alimentados por sus padres de acuerdo con lo dispuesto en el artículo 143.
“No hay duda de que la palabra reconocidos usada por el legislador en relación con el hijo ilegítimo en la ley penal— artículo 263 del Código Penal, ed. 1937 — lo fue por inadverten-cia. Pero partiendo de la base de su existencia entendemos que significa que sólo se comete el delito cuando lo es por un padre que pudiendo deja de alimentar a hijos ilegítimos que ha tenido pública o privadamente como tales o que por ser sus hijos en ■realidad de verdad se hubiera visto obligado a reconocer si con-curriera en ellos la condición de naturales, y dando a lo pres-crito en el Código Civil — artículo 129 — una interpretación ra-zonable, en armonía con la enmienda legislativa de la ley penal de 1931 (Ley núm. 36 de 1931, pág. 353), entendemos que la sentencia dictada en un proceso criminal a que se refiere puede ser la que se dicte dentro del proceso criminal que por aban-dono del hijo ilegítimo se siga como se siguió en este caso.
“Dentro del estado actual de nuestro derecho, la sentencia dictada en proceso criminal a que se refiere el repetido artículo no puede ser otra que la que se dicte en la causa criminal por abandono donde todos los hechos esenciales pueden quedar de-bidamente establecidos. La obligación del padre surge del he-*838cho sustancial de serlo. Probado en debida forma que lo es y que siéndolo dejó de cumplir su obligación en la manera que la ley penal establece, el delito debe entenderse cometido.”
La responsabilidad legal del padre bajo el art. 263 de ali-mentar al hijo ilegítimo, pudiera o no exigir éste su reco-nocimiento bajo la ley entonces en vigor, quedó asentada únicamente en la filiación natural, en el hecho de ser hijo, la relación misma entre generantes y generados, sin tomarse en cuenta aquellas otras normas del derecho de familia que conducían a la filiación jurídica basada en actos de recono-cimiento o en la conducta y proceder de los padres. Como secuela lógica de ello quedó firmemente establecido que esa relación natural entre procreantes y procreados — la pater-nidad — estaba abierta a investigación judicial, y podía de-terminarse en el propio proceso bajo el art. 263. (4)
El caso de López tuvo más amplia significación ya que su doctrina se hizo extensiva, en Rivera v. Cardona, 56 D.P.R. 819 (1940), a una acción civil de alimentos incoada por pri-mera vez — lógicamente puede pensarse que inspirada en esa decisión y en la de Rohena — por un hijo ilegítimo que en ese entonces no tenía la condición de hijo natural, y quien no hu-biera podido instituir una acción filiatoria. El problema que ahora surgía, con el cual no nos habíamos confrontado antes, era el de si un hijo así ilegítimo podía instituir una acción civil reclamando alimentos contra su alegado padre sin que previamente constara la paternidad en virtud de sen-tencia firme en proceso civil o criminal o resultara de docu-mento indubitado reconociendo expresamente la filiación, se-*839gún lo dispuesto en los arts. 128 y 129 del Código Civil. Siguiendo el razonamiento del caso de López, expresó este Tribunal por voz del Juez Sr. De Jesús que el derecho de alimentos está tan íntimamente relacionado con la determi-nación de la paternidad, que no veíamos razón alguna que impidiera resolver toda la controversia en un solo procedi-miento, ya se dirija éste a la declaración de la paternidad y como un incidente del mismo se reclamen alimentos, o ya se tratara, como en ese caso, de una reclamación de alimentos donde incidentalmente se establezca la paternidad. Al igual que en los procesos bajo el art. 263 del Código Penal, el de-recho de los hijos ilegítimos a recibir alimentos civilmente descansó en el hecho único de la procreación a ser probado ■en el propio procedimiento, sin tomarse en cuenta para con-cederlos otras consideraciones en torno a la filiación ni tam-poco el derecho a ser reconocido, y aun cuando éste fracasara o no procediera.(5)
Hasta este caso de Cardona y en prácticamente todos los demás que le siguieron, nuestras decisiones civiles y crimi-nales respecto a los alimentos de la procreación ilegítima no reconocida tuvieron que ver todas, o con hijos naturales de padre y madre solteros al ser concebidos o con hijos adul-terinos procreados de hombre casado en mujer soltera. En Pueblo v. Santiago, 70 D.P.R. 837, decidido en el año 1960, se nos presentó por primera vez, como de nuevo ahora, el caso de alimentos de un alegado hijo adulterino habido de mujer casada, nacido en 1941 después de los 180 días siguien-*840tes al del matrimonio de la madre y antes de los 300 días siguientes a su disolución por divorcio. Se condenó al su-puesto padre natural por abandono de dicho menor e inde-pendientemente de la prueba aducida que tendió a establecer que el acusado era el padre, lo exoneramos de responsabilidad criminal a tenor de lo dispuesto en los arts. 113 y 116 del Código Civil. (6) Expresamos esta vez por voz del propio Juez Sr. De Jesús:
. . . “Pero aparte de eso, tratándose en este caso de una acción criminal no puede impugnarse dentro de este procedimiento la presunción de legitimidad. A este efecto, el artículo 116 del Código Civil prescribe que la legitimidad puede ser impugnada solamente por el marido o sus legítimos herederos. Al especi-ficar el Código quiénes pueden impugnar la legitimidad, natu-ralmente, excluyó a aquéllos que no mencionó en el citado ar-tículo. Si hubiera sido la intención del legislador investir al Estado con la facultad de impugnar la legitimidad, fácil le hu-biera sido hacerlo. Ex parte Madalina, 164 Pac. 348 (Cal., 1917).
“Podría argüirse que la limitación en cuanto a quiénes pue-den impugnar la legitimidad se halla en el Código Civil y que no encontrándose igual disposición en el Código Penal, lo pres-crito en el artículo 116 no es aplicable a procedimientos crimi-nales. Ese argumento sería insostenible porque el artículo 116 declara la política pública del Estado en relación con la impug-nación de la legitimidad y naturalmente esa política no debe variar con la clase de procedimiento que se establezca.”
Igual norma de derecho se aplicó poco después en Pérez v. Rosario, 72 D.P.R. 514 (1951) en situación parecida ante *841una reclamación civil de alimentos. Distinguiendo las deci-siones anteriores, dijimos al confirmar la sentencia que de-sestimó la demanda: “Aquí la paternidad de la hija está establecida por la ley — artículo 113 Código Civil, supra— como hija legítima del marido de la apelante.”
Tal era el estado de nuestra jurisprudencia, que nos per-mitiría disponer ya de este caso sin ulterior consideración del problema. Pero en 1954 se resolvió el de Agosto v. Javierre, en el que en opinión suscrita por 3 de los 7 jueces entonces presentes se revocó el caso de Santiago junto con el de Pérez v. Rosario. Ello hace imperativo, antes de conti-nuar con la discusión del asunto ante nos, que entremos en ciertas consideraciones sobre cuál fue en realidad el efecto del caso de Javierre, a la luz de sus propios pronunciamien-tos, sobre la manera en que dispusimos del caso de Santiago. Agosto v. Javierre se originó como una reclamación civil de alimentos únicamente, en circunstancias iguales a las del caso de Pérez v. Rosario. Habiendo nacido el menor envuelto en el caso de Rosario en 1950, y tratándose igualmente de una acción civil, es aparente que esta decisión resultaba en con-flicto con el tratamiento que la mayoría del Tribunal dio .luego a la misma situación en el de Javierre. No era así precisamente en lo que respecta al caso de Santiago donde, por tratarse de un procedimiento criminal, la acción de ali-mentos nunca hubiera podido convertirse en sí misma en una ■acción filiatoria y en donde no había envuelto problema al-guno de “reconocimiento judicial.” (Véase escolio 1).(7) Tomando la revocación del caso de Santiago como un pro-nunciamiento de mayoría, la disposición que del problema .ahora ante nos se hizo en dicho caso no fue descartada ni en *842forma alguna quedó alterada por lo decidido en Javierre,. según surge de las propias expresiones de la opinión del Juez Sr. Ortiz. Para que pudiera tener significación y efi-cacia la acción filiatoria reconocida por la Ley 229 de 1942 a todos los hijos ilegítimos, la mayoría de este Tribunal llegó a la conclusión que dicha Ley había enmendado implícita-mente el art. 116 del Código Civil para permitir también al hijo impugnar la paternidad legítima en busca del reco-nocimiento de su verdadero padre. Se dice en la opinión (77 D.P.R. a la página 496) que en esta clase de casos [el de un hijo adulterino antes y entonces natural, pero nacido1 de madre casada], la acción predominante debe ser la de fi-liación, y la reclamación de alimentos debe considerarse incidental a la acción filiatoria porque, para que pueda tener éxito la reclamación de alimentos contra el alegado padre verdadero, que no es el esposo de la madre, se haría preciso el establecer la paternidad, o sea la relación de padre e hijo, lo cual envolvía necesariamente la impugnación de la pater-nidad del marido, siendo la destrucción del estado prevale-ciente de legitimidad un efecto necesario del éxito de la re-clamación de alimentos. Se dijo que sería irrazonable el resultado que se produciría de establecerse el derecho de ali-mentos contra el allí demandado a base de que éste era el padre del demandante, y al mismo tiempo conservar el de-mandante su estado como hijo legítimo del esposo de la ma-dre. Y que de limitarse la controversia al derecho a ali-mentos el demandante estaría perdiendo un estado de legiti-midad sin establecer una nueva filiación. La proposición bá-sica envuelta debía ser, sigue exponiendo Javierre, la de la relación filial del menor y la de la identificación de su ver-dadero padre, y el derecho de alimentos surgiría entonces de la filiación, la cual debe establecerse previamente. A la luz de las anteriores consideraciones fue el criterio de este Tribunal que el asunto debía devolverse al Tribunal de ins-tancia para que el caso, que había surgido como uno de ali-*843mentos, se tramitara como una acción filiatoria, a los fines de evitar que el estado jurídico del menor quedara en un vacío. Se observará que nada de lo anteriormente dicho está en conflicto con la disposición en sí del problema ante nos que el Tribunal hizo en el caso de Santiago. Pero aún más. Con mayor pertinencia al caso que nos ocupa, la propia opinión de Javierre expresa: “Como secuela de las anteriores -nor-mas, debemos indicar, colateralmente, que en una situación como la del caso de autos, no debería tramitarse una recla-mación criminal de abandono o de reclamación de alimentos sin que antes se haya establecido la verdadera filiación del reclamante en un procedimiento civil a tal efecto.”
La decisión de Javierre no se proyecta jurídicamente más allá de su propio contexto, en relación con la Ley 229 de 1942. Al resolverse que este estatuto hubo de modificar im-plícitamente el art. 116 del Código Civil de modo que los propósitos de esa legislación fueran cumplidos, no se des-truyeron aquellas normas de nuestro derecho que históri-camente, y por razón de un superior interés social, han sal-vaguardado la integridad de la familia en nuestra cultura. Considerando el art. 116 a la luz de la Ley 229 de 1942, se extendió la facultad de impugnar la paternidad legítima sólo al propio hijo en circunstancias en que éste tratara de esta-blecer su verdadera filiación, y como un medio necesaria-mente incidental a un reconocimiento que ya, por la Ley 229, le era dable gestionar judicialmente. La facultad de impugnación no le fue extendida a la madre aun cuando ella actuaba en representación y para beneficio del hijo, ni se le reconoció a persona o entidad otra alguna. Por el contrario, seguimos la norma sentada en Chabrán v. Méndez, 74 D.P.R. 768, ante la presencia de un posible conflicto de interés entre madre e hijo. Surge de todo lo anterior que el fundamento de ley que sirvió de base a la decisión de Pueblo v. Santiago subsiste aún, no sólo por el hecho de que la legislación no ha sido alterada, sino en virtud también de los propios pro-*844nunciamientos de Javierre, y por la circunstancia de que aquel procedimiento penal instituido por el Estado no envol-vía problema alguno en cuanto al derecho del hijo mismo a impugnar su paternidad de ley como medio de obtener un reconocimiento que permitió la legislación del 1942, que fue . lo que este Tribunal hizo prevalecer en Javierre como lo fundamental y principal, quedando relegada la cuestión de alimentos a un plano secundario incidental a la filiación a establecerse. Agosto v. Javierre no tiene el efecto jurídico atribuídole por los magistrados de primera instancia que en-tendieron en este caso, ni se proyecta, según dijimos, más. allá de su propio ámbito, y a pesar de la expresión revoca-toria, tampoco dejó la doctrina sentada en Pueblo v. Santiago desprovista de su razón de ley. Finalmente, cualquier duda sobre el particular hubo de quedar disipada en Pérez v. Torres, 79 D.P.R. 611, decidido no mucho después en 1956, donde surge claramente el alcance limitado de la modificación que sufrió el art. 116. Aun en las circunstancias extremas que surgen de los hechos de este último caso, no le permitimos a un padre natural impugnar la paternidad legítima en su empeño por establecer su condición de verdadero padre so-bre una hija suya habida de mujer casada. (8) Clarifi-cado lo ocurrido con Javierre, conviene observar que la doc-trina de Pueblo v. Santiago ha sido la aplicada y seguida por las cortes americanas en situaciones análogas. En In re Madalina, 174 Cal. 693, 164 Pac. 348 (1917), citado por el Juez Sr. De Jesús, la Corte Suprema de California (in bank),. *845considerando las sees. 193, 195 y 196(a) del Código Civil de dicho Estado, (9) excarceló mediante hábeas corpus y exo-neró a un detenido para responder de delito por el abandono de un hijo ilegítimo habido de mujer casada, que fue acusado de violar el art. 270 del Código Penal, equivalente al 263 nuestro, según se había enmendado dicho artículo poco antes en 1915 para incluir en sus disposiciones a la procreación ilegítima. Se estipuló que en el examen preliminar la ma-dre había declarado sobre la falta de acceso carnal de ella con su marido o con otra persona, excepto el acusado, durante los dos años inmediatamente anteriores al nacimiento del hijo. No obstante reconocerle California a la madre el de-recho a impugnar la legitimidad del hijo, y al propio hijo también como descendiente de ella, su Corte Suprema se ex-presó así en dicho caso:
“Estamos satisfechos de que la posición del abogado del pe-ticionario es correcta, y que cualquier alegación en contrario se contesta tomando en cuenta simplemente la sección 195 del Código Civil, la cual dispone que la presunción de legitimidad de un hijo nacido dentro del matrimonio puede ser cuestionada solamente por el marido o la mujer o por los descendientes de alguno de ellos. Esta es la política declarada del estado y es simplemente la adopción de una norma generalmente prevale-ciente en todas las comunidades civilizadas. ... El abogado del querellado sostiene vigorosamente que la sección 195 del Código Civil es inaplicable, porque la acción criminal bajo la sección 270 se encuentra en el Código Penal que rige en cuanto a todos los procesos criminales. Pero este argumento no es-sólido. Un mero lugar en los códigos no es decisivo de los efec-tos o de la aplicación de las disposiciones del código. El Código Civil, por la sección 195 estaba sentando una norma de política publica en una materia que el estado estimó vital a la sociedad; *846■estaba siguiendo la norma civilizada y la hizo aplicable bajo todas Zas circunstancias en donde la cuestión de la legitimidad •de hijos nacidos dentro del matrimonio se tratara de suscitar, prescribiendo una limitación en cuanto a las personas que pu-dieran levantar la cuestión al enumerar expresamente a aque-llos que podían así hacerlo; . . . (Énfasis adicionado.) Cuando 'hubo que proveer para los procedimientos bajo la sección 270 la legislatura no abrogó en lenguaje alguno que ahí se encuentre, ■o en ninguna otra parte, lo que había dispuesto en la sección 195 en cuanto a cuestionar la legitimidad de un hijo nacido •dentro del matrimonio. Esta sección 195 ha de considerarse •con la sección 270 como in pari materia con esta última y debe interpretarse como parte de ella. . . .
Pero se dice por el abogado del querellado que la autoridad para levantar la cuestión de legitimidad cuando el hijo nace ■dentro del matrimonio debe sobrentenderse de la promulgación ■de la sección 270 autorizando el proceso criminal; que tal pro-cedimiento sólo puede traerse en nombre del estado. Cierto, el ■proceso criminal debe ser en nombre del estado — el pueblo— ,y está autorizado para castigar al padre de un hijo ilegítimo o legítimo por la omisión sin excusa de mantenerlo. Pero cuando ;se intenta traer dentro de sus términos en un proceso criminal la cuestión de la legitimidad de hijos nacidos dentro del ma-trimonio no hay nada directamente o por inferencia en el len-guaje de la sección 270 que autorice al estado a levantar esa cuestión. Por el contrario, la política expresamente manifes-tada del estado según se encuentra en la sección 195 le impide de así hacerlo, y en interés de la política pública, decencia, moral, y de la protección de hijos inocentes esto por sí mismo •es loable. . .
Hasta donde hemos podido ver en las decisiones americanas, los anteriores pronunciamientos con frecuencia han sido adop-tados como suyos y seguidos por otras cortes estatales de última instancia como una norma de incuestionable ■aceptación. (10)
*847Al reafirmar una vez más estos principios, cabe apuntar que la disposición que hicimos del caso de Pueblo v. Santiago tiene además otra razón de ser en ley. Históricamente con-siderado, resulta un tanto incierto y dudoso el hecho, en au-sencia de alguna expresión legislativa que tendiera a demos-trar lo contrario, de si al enmendarse en 1931 el art. 263 del Código Penal y luego al aprobarse la Ley 108 de 1940, pudo haberse tenido en mente dentro del concepto de “ilegítimo” y quedar incluido un hijo que, según la legislación existente la cual no cabe presumir que el legislador ignorara, no caía bajo tal denominación porque ostentaba una paternidad le-gítima reconocida en ley desde su nacimiento y por razón de ese hecho. Máxime, si se tiene en cuenta que distinto a lo> ocurrido en algunos estados en donde ha habido legislación autorizando en determinadas circunstancias una reclamación de alimentos bajo sanción penal, en situaciones similares a. *848la presente, contra un alegado padre que no es o era el es-poso, nuestro legislador no ha permitido tal cosa siquiera ■cuando adoptó un estatuto especial para hijos ilegítimos como la Ley 108. Pero aparte cualquier duda en cuanto a si tales hijos quedaban incluidos en el estatuto penal mientras os-tentaran una paternidad legítima, la responsabilidad criminal impuesta por ley bajo el art. 263 descansa también, al igual que dicha paternidad legítima, en el hecho de la pro-creación del hijo por aquel que se considera ser el padre.(11)
Es evidente, según puede apreciarse de varios de los ca-.sos citados, que como cuestión de derecho no se puede deman-dar responsabilidad criminal contra otra persona que no sea *849el padre que la ley reconoce y en quien recae la responsa-bilidad de alimentar, mientras esta paternidad subsista y no haya desaparecido, a menos que la misma pudiera quedar legalmente impugnada o destruida por la sentencia dictada en el propio proceso penal, lo cual aquí no es posible bajo nuestro estado de legislación.(12)
La precedente conclusión no está en pugna con nuestros casos anteriores que envolvían hijos de madres solteras ca-rentes ante la ley de un padre en quien hacer valer la res-ponsabilidad criminal del art. 263. Permitimos probar en ellos quién era tal padre. A la luz de esa situación de hecho y de ley deben entenderse los pronunciamientos de esos casos.
Esta decisión no prejuzga en un sentido o en otro la cues-tión de la paternidad de la menor. Incuestionablemente ella tiene derecho a instituir una acción civil sobre declaración de paternidad y alimentos contra el aquí peticionario y de-mostrar que él es su padre, aunque vaya envuelta la impug-nación de la paternidad de ley. (Agosto v. Javierre, sólo que dada la fecha de su nacimiento ocurrido después de pro-clamada la Constitución, no viene obligada a tramitar una acción ñliatoria bajo el art. 125). Mientras no se modifique la legislación en vigor, la acción a seguirse debe permitirle en ley cambiar de un estado filiatorio al otro con la debida adjudicación de los derechos de todas las partes afectadas, inclusive, cualquier conflicto de interés entre la menor y su propia madre ya que como consecuencia de la reclamación dejará de pertenecer a una familia con todos los derechos que en ella le corresponden para formar parte de otra dis-tinta con otros derechos o sin ninguno de ellos.
*850Según hemos visto esta menor nació vigente ya el mandato constitucional que prohibe establecer discrimen alguno por razón de nacimiento. Debemos hacer constar que el art. 113 del Código Civil no quedó sin efecto, ipso jure, por dicha disposición constitucional. Si tal fuera el caso la sentencia revisada debería confirmarse sin más como cuestión de derecho, de estar los hechos sostenidos por la prueba. El art. 113 no establece por sí mismo discrimen y su referencia a “hijos legítimos” no crea para los nacidos a partir del 25 de julio de 1952 diferencia alguna entre hijos de un mismo padre, en vista de lo estatuido en la Ley 17 de 20 de agosto de 1952, disponiendo que todos los hijos tienen respecto a sus padres y a los bienes relictos por éstos, los mismos derechos que corresponden a los hijos “legítimosDicho artículo no tiene otro efecto en este caso sino aquel que ha sido su fundamento: declarar hijos del marido o esposo de la madre a los nacidos de ella dentro del período allí prescrito. Como expresión de una política pública basada en la antigua máxima “pater est is.. . ” que con una que otra modalidad vemos consagrada en el derecho de familia en todos los códigos, el art. 113 no ofrece conflicto alguno con el pensamiento constitucional de dignificación del ser humano en la igualdad de los hijos.
Tratándose de los alimentos de un niño, no se nos oculta ahora tampoco el aspecto urgente y esencialmente práctico del problema. Nuestras decisiones demuestran que siempre estuvimos muy conscientes de este interés del menor. No obstante, en casos como el presente de un menor nacido de mujer casada dotado por ley de una paternidad, —y lo que aquí se decide sólo cubre esta situación, —otro interés social manifestado a través de una clara y bien definida política legislativa impide en derecho el uso de los procedimientos bajo el art. 263 del Código Penal y la Ley 108 de 1940. Co-rresponde más propiamente a la Legislatura ofrecer la so-lución deseable en este tipo de casos a la luz de los distintos *851intereses sociales envueltos, como así lo han hecho las legis-laturas de muchos otros estados donde ha surgido análoga situación.

Por los fundamentos anteriormente expuestos, se anula la sentencia recurrida y se devuelven los autos al tribunal sentenciador con instrucciones de que se ordene el archivo y sobreseimiento definitivo de esta acción criminal.


 Así aparece en el original. Debe ser un error de transcripción ya que la denuncia se radicó en junio 14 y la vista del caso tuvo lugar en agosto 4, 1955.


 El Tribunal se dividió 4 a 3. El actual Juez Presidente, Sr. Ne-gron Fernández, al concurrir por separado en ese caso constituyendo el voto de mayoría para la sentencia que revocó y devolvió el caso, expresó-lo siguiente: — 77 D.P.R. págs. 475-476 — “Por eso al concurrir con la re-vocación de la sentencia apelada y expresar mi conformidad con la- doctrina por la que se reconoce en la opinión del Juez Asociado Sr. Ortiz el derecho del menor demandante a instar la acción ñliatoria para buscar a su ver-dadero padre, no obstante el status de legítimo de que [goza] (*) bajo el Código Civil — todo en virtud y por efectos de la Ley 229 — hago reserva en cuanto a algunos extremos que considero innecesariamente discutidos en dicha opinión, y expreso mi inconformidad en cuanto a otros, especial-mente en cuanto a la necesidad de enmendar la demanda, pues en mi concepto y de acuerdo con el criterio expresado por mí en Figueroa v. Díaz, supra, la misma expone una causa de acción ñliatoria que no re-quiere enmienda.”


 Esta palabra aparece en la opinión unida al expediente del Tribunal.


 Art. 263 Cód. Penal (ed. 1937) — 33 L.P.R.A. see. 991.


 Artículo 128 Cód. Civil (ed. 1930) — 31 L.P.R.A. see. 507.
“Los hijos ilegítimos en quienes no concurra la condición legal de naturales, sólo tendrán derecho a exigir de sus padres alimentos, conforme al artículo 143.”
*837Artículo 129 Cód. Civil (ed. 1930) — 31 L.P.R.A. see. 508.
“El derecho a los alimentos de que habla el artículo anterior, sólo •podrá ejercitarse:
1. Si la paternidad' o maternidad se infiere de una sentencia firme ■dictada en proceso criminal o civil.
2. Si la paternidad o maternidad resulta de un documento indubitado •del padre o de la madre, en que expresamente reconozca la filiación”.


 Véanse: Pueblo v. Rotger, 55 D.P.R. 139 (1939); Pueblo v. Pérez, 55 D.P.R. 677 (1939); Pueblo v. Saldaña, 55 D.P.R. 918 (1940); Pueblo v. De Jesús, 57 D.P.R. 708 (1940); Pueblo v. Calzada, 58 D.P.R. 507 (1941); Pueblo v. Emanuelli, 61 D.P.R. 209 (1942); Pueblo v. Bernabe, 63 D.P.R. 400 (1944); Pueblo v. Cáceres, 65 D.P.R. 368 (1945); Pueblo v. Avilés, 66 D.P.R. 290 (1946); Pueblo v. Santiago, 67 D.P.R. 86 (1947); Pueblo v. Rodríguez, 67 D.P.R. 735 (1947); Pueblo v. Méndez, 67 D.P.R. 824 (1947); Pueblo v. Ortiz, 67 D.P.R. 903 (1947); Pueblo v. Mercado, 69 D.P.R. 335 (1948); Pueblo v. Suárez, 70 D.P.R. 461 (1949); García v. Acevedo, 78 D.P.R. 611 (1955).


 Falcón v. Cruz, 67 D.P.R. 630 (1947); Rosario v. Suárez, 67 D.P.R. 589 (1947); Pueblo v. Rodríguez, D.P.R. 736 (1947); Pueblo v. López, 67 D.P.R. 780 (1947); Cerra v. Corte, 67 D.P.R. 929 (1947); Rodríguez v. Cruz, 68 D.P.R. 751 (1948); Vargas v. Jusino, 71 D.P.R. 389 (1950); Molini v. Tribunal de Distrito, 72 D.P.R. 945 (1951); Cf: Armaiz v. Santamaría, 75 D.P.R. 579 (1953). Véase la Ley 108 de 1940 y los siguientes casos interpretando la misma: Pueblo v. Lamboy, 59 D.P.R. 174 (1941); Pueblo v. Emanuelli, 61 D.P.R. 209 (1942); Pueblo v. Ramos, 61 D.P.R. 333 (1943); Rosario v. Suárez, 67 D.P.R. 589 (1947); Pueblo v. Méndez, 67 D.P.R. 829 (en reconsideración) (1947); Maldonado v. Bravo, 73 D.P.R. 206 (1952).


 Artículo 113 Cód. Civil (ed. 1930) — 31 L.P.R.A. see. 461. “Son. hijos legítimos los nacidos después de los ciento ochenta días siguientes al de la celebración del matrimonio y antes de los trescientos días siguientes a su disolución.
Contra esta legitimidad no se admitirá otra prueba que la imposibi-lidad física del marido para tener acceso con su mujer en los primeros ciento veinte días de los trescientos que hubiesen precedido al nacimiento del hijo.”
Artículo 116 Cód. Civil (ed. 1930) — 31 L.P.R.A. see. 464. “La legi-timidad puede ser impugnada solamente por el marido o sus legítimos herederos. Estos sólo podrán impugnar la legitimidad del hijo en los casos siguientes:”


 El Juez Asociado entonces Sr. Negrón Fernández expresó su con-formidad con ¡a doctrina de la opinión mencionada por la que se reconocía el derecho del menor a instar acción filiatoria para buscar a su verdadero padre [para cuyo fin se le estaba reconociendo al menor la facultad de impugnar su paternidad legítima], haciendo reserva el Juez Sr. Negrón Fernández sobre otros extremos de dicha opinión.


 En este caso la hija aparecía inscrita como legítima de la madre y de su esposo. El padre natural pidió la nulidad de dicha inscripción, y que se inscribiera como hija natural suya. Demandó a la hija, a la ma-dre y al esposo, alegando que procreó a la menor mientras vivía en pú-blico concubinato con la madre casada de la niña, que había tenido a la menor en posesión continua de estado de hija natural y la había atendido y alimentado igual que a sus hijos legítimos. El esposo demandado com-pareció en una contrademanda alegando esos mismos hechos y reproducía la súplica, a lo cual el demandante a la vez se allanó. No obstante esas circunstancias negamos causa de acción al padre natural, aplicando los artículos 113 y 116.


 La see. 193 dispone que se presumen legítimos los hijos nacidos dentro del matrimonio. La see. 195, antes de ser enmendada en 1955, es-tatuía que dicha presunción de legitimidad sólo podía ser impugnada por-el marido, la mujer o los descendientes de cualquiera o de ambos de ellos. La see. 196 (a) impone a los padres de un hijo ilegítimo el deber de sos-tenerlo y permite a la madre instituir una acción civil contra el padre en beneficio de tal hijo para hacer valer dicha obligación.


 Véase: Monografía en 1 A.L.R., 1632 (1917) y la Monografía suplementaria en 53 A.L.R.2d 572 (1955). Véanse además: State v. Coliton, 17 N.W.2d 546 (1945); State v. Reed, 149 S.E. 669 (1929); State v. Fury, 205 N.W. 877 (1925); Commissioner of Public Welfare v. Koehler, 30 N.E.2d 587 (1940); State v. Randall, 53 So.2d 689 (1951); State v. *847Lemoine, 69 So.2d 16 (1953); State v. Jones, 66 So.2d 724 (1951); Jenkins v. Aetna Casualty & Surety Co., 158 So. 217 (1935); In re Findlay, 170 N.E. 471 (1930); Gonzales v. Pacific Greyhound Lines, 209 P.2d 598 (1949); Serway v. Galentine, 170 P.2d 32 (1946); In re Tinker's Estate, 215 Pac. 779 (1923); Miller v. Tyndall, 212 Pac. 989 (1923); Graham v. Lee, 37 So.2d 735 (1948); County of Santa Clara v. Doll, 337 P.2d 582 (1959); Kowalski v. Wojtkowski, 116 A.2d 6 (1955). Estos casos, entre-otros, ofrecen una amplia discusión de las normas que rigen en la juris-prudencia angloamericana sobre la impugnación de la paternidad legítima, de los hijos, según se han desarrollado desde su punto de partida histórico' del derecho común (Regla de Lord Mansfield) a través de la legislación, positiva adoptada sobre el particular por los distintos estados. Particu-larmente ilustrativas de estas normas son las opiniones del caso de Kowalski' v. Wojtkowski, supra, donde New Jersey se negó a permitir que bajo sus-propios procedimientos,, una madre allí residente reclamara alimentos contra un supuesto padre natural también residente, para hijos nacidos en Florida mientras ella era casada con otra persona, bajo la doctrina de que en Florida, donde nacieron los niños, a la madre no le era permitido-impugnar la paternidad legítima de ellos. La presunción de que los hijos-nacidos dentro del matrimonio son legítimos es de general aplicación en-los estados. Las decisiones demuestran diversos criterios más bien em cuanto a cómo y quiénes pueden destruir dicha presunción a tenor de la política pública de cada estado según su legislación. No obstante, no hemos encontrado autoridad sosteniendo que la legislación general deí estado sobre este particular, por el solo hecho de ser de carácter civil, no sea igualmente aplicable en casos penales o en cualquier otro procedi-miento con un fin especial en que se suscite la cuestión.


 El art. 108 del Código Civil español dispone que' los hijos nacidos en el plazo que señala se presumirán legítimos. Nuestro Código, aeer--cándose más a la máxima del derecho romano “pater est is quae nuptiae demosirant”, declara en su equivalente el 113 que los hijos son legítimos, aunque al igual que en el Código español se permite determinada prueba •de carácter exclusivo en contra del hecho declarado. La razón científica del art. 113 surge de la viabilidad del nacido basada en la doctrina de Hipócrates, seguida por el médico Fourcroy al redactarse el Código de Napoleón y en las demás legislaciones, doctrina ésta a la cual Manresa ■se refiere así: (Comentarios al Código Civil Español, Tomo 1, pág. 643, 7a. ed.) • “El razonamiento del legislador ha sido conforme a los textos romanos (Ulpiano, Digesto, ley 3.a, tít. 16, libro 38)„ que copia el de las Partidas en esta forma: ‘Ipocras fue un filósofo en arte de la física, e dijo que lo más que la mujer preñada puede traer la criatura en el vientre son diez meses . . . Otro sí dijo este filósofo que la criatura que nasciese fasta en los siete meses, que sólo que tenga su nacimiento un día del seteno mes, que es complida y vividera’; por tanto, en uno y otro caso ha podido ser, naturalmente, engendrada por el marido.” Véanse: Puig Peña, Tratado de Derecho Civil Español, Tomo II, Vol. II, págs. 15-32; Sentencia del Tribunal Supremo de España de 24 de enero de 1947 y otras reseñadas por Medina y Marañón, Leyes Civiles de España, al margen de los arts. 108 y siguientes del Código Civil; Manresa, obra citada, págs. 649-657.
En vista de que el peticionario hace un segundo planteamiento de hecho en el sentido de que la prueba practicada no demostró la imposibi-lidad física del marido para tener acceso carnal con la denunciante, debe-mos aclarar que no estamos considerando dicho planteamiento ni antici-pando juicio sobre la aplicación a las reclamaciones criminales de lo dis-puesto en el segundo párrafo del art. 113 referente a la naturaleza y ■exclusivismo de la prueba permisible para impugnar la legitimidad,, o a cualquier otra acción civil instituida por el hijo en que esté envuelta la impugnación.


 Treinta y ocho años después de estar rigiendo la decisión de ilífl-dalina, supra, California en 1955 afrontó la situación enmendando la see. 195 del Código Civil. Dispuso que la presunción de legitimidad puede ser impugnada solamente “por el pueblo del Estado de California en una ac-ción criminal instituida bajo las disposiciones de la Sección 270 del Código Penal”, o por el marido, etc. (Enmienda entrecomada.)